Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellants contended that they were convicted on evidence obtained by unlawful search and seizure in violation of their rights under the Fourth Amendment of the Constitution of the United States, and that such unlawful search and seizure deprived them of their constitutional right to privacy under the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that appellants’ constitutional rights were not violated. [See 11 N Y 2d 891.]